


110 HR 6141 IH: Elder Serve Act of 2008
U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6141
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Yarmuth
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To establish pilot programs that provide for emergency
		  crisis response teams to combat elder abuse.
	
	
		1.Short titleThis Act may be cited as the
			 Elder Serve Act of 2008.
		2.FindingsCongress makes the following findings:
			(1)The proportion of
			 the United States population 60 years of age or older will drastically increase
			 in the next 30 years as more than 76,000,000 baby boomers approach retirement
			 and old age.
			(2)Every year an
			 estimated 2.1 million older Americans are victims of physical, psychological,
			 or other forms of abuse and neglect.
			(3)Elder abuse,
			 neglect, and exploitation have no boundaries, and cross all racial, social
			 class, gender, and geographic lines.
			(4)For every case of
			 elder abuse and neglect reported to authorities, experts estimate that there
			 may be as many as 5 cases not reported.
			(5)Nearly 70 percent
			 of the annual caseloads of Adult Protective Service agencies involve elder
			 abuse.
			(6)The most recent
			 Bureau of Justice Statistics report states that 90 percent of elder abuse and
			 neglect incidents are by known perpetrators, usually family members, and 2/3 of
			 such incidents are by adult children or spouses.
			3.Establishment of
			 Elder Serve Coordinating Councils pilot programs
			(a)EstablishmentThe
			 Attorney General, acting through the Director of the Office of Victims of Crime
			 of the Department of Justice (in this section referred to as the
			 Director), shall carry out a three-year grant program to be
			 known as the Elder Serve Coordinating Councils grant program (in this section
			 referred to as the Program) to provide grants to eligible
			 entities to establish pilot programs to facilitate and coordinate programs
			 described in subsection (e) for victims of elder abuse.
			(b)Eligibility
			 requirements for granteesTo be eligible to receive a grant under
			 the Program, an entity must meet the following criteria:
				(1)Eligible crime
			 victim assistance programThe entity is a crime victim assistance
			 program receiving a grant under the Victims of Crime Act of 1984 (42 U.S.C.
			 1401 et seq.) for the period described in subsection (c)(2) with respect to the
			 grant sought under this section.
				(2)Coordination
			 with Local Community Based Agencies and ServicesThe entity shall demonstrate to the
			 satisfaction of the Director that such entity has a record of community
			 coordination or established contacts with other county and local services that
			 serve elderly individuals.
				(3)Ability to
			 create ECRT on timely basisThe entity shall demonstrate to the
			 satisfaction of the Director the ability of the entity to create, not later
			 than 6 months after receiving such grant, an Emergency Crisis Response Team
			 program described in subsection (e)(1) and the programs described in subsection
			 (e)(2).
				For
			 purposes of meeting the criteria described in paragraph (2), for each year an
			 entity receives a grant under this section the entity shall provide a record of
			 community coordination or established contacts described in such paragraph
			 through memorandums of understanding, contracts, subcontracts, and other such
			 documentation.(c)Administrative
			 provisions
				(1)ConsultationEach
			 pilot program established pursuant to this section shall be developed and
			 carried out in consultation with the following entities:
					(A)Elder Serve
			 Incorporated of Louisville, Kentucky.
					(B)Relevant Federal,
			 State, and local public and private agencies and entities, relating to elder
			 abuse, neglect, and exploitation and other crimes against elderly individuals.
					(C)Local law
			 enforcement including police, sheriffs, detectives, public safety officers,
			 corrections personnel, prosecutors, medical examiners, investigators, and
			 coroners.
					(D)Long term care and
			 nursing facilities.
					(2)Grant
			 periodGrants under the Program shall be issued for a three-year
			 period.
				(3)LocationsThe
			 Program shall be carried out in six geographically and demographically diverse
			 locations, taking into account—
					(A)the number of
			 elderly individuals residing in or near an area; and
					(B)the difficulty of
			 access to immediate short-term housing and health services for victims of elder
			 abuse.
					(d)PersonnelIn
			 providing care and services, each pilot program established pursuant to this
			 section may employ a staff to assist in creating an Emergency Crisis Response
			 Teams under subsection (e)(1).
			(e)Use of
			 grants
				(1)Emergency crisis
			 response teamEach entity that receives a grant under this
			 section shall use such grant to establish an Emergency Crisis Response Team
			 program by not later than the date that is six months after the entity receives
			 the grant. Under such program the following shall apply:
					(A)Such program shall
			 include immediate, short-term emergency services, including shelter, care
			 services, food, clothing, transportation to medical or legal appointment as
			 appropriate, and any other life-services deemed necessary by the entity for
			 victims of elder abuse.
					(B)Such program shall
			 provide services only to victims of elder abuse who have been referred to the
			 program through the adult protective services agency of the local law
			 enforcement or any other relevant law enforcement or referral agency.
					(C)A victim of elder abuse may not receive
			 short-term housing under the program for more than five consecutive
			 days.
					(D)The entity that
			 established the program shall enter into arrangements with the relevant local
			 law enforcement agencies so that the program receives weekly reports from such
			 agencies on elder abuse.
					(2)Additional
			 services required to be providedNot later than one year after the date an
			 entity receives a grant under this section, such entity shall have established
			 the following programs (and community collaborations to support such programs):
					(A)CounselingA
			 program that provides counseling and assistance for victims of elder abuse
			 accessing health care, educational, pension, or other benefits for which
			 seniors may be eligible under Federal or applicable State law.
					(B)Mental health
			 screeningA program that provides mental health screenings for
			 victims of elder abuse to identify and seek assistance for potential mental
			 health disorders such as depression or substance abuse.
					(C)Emergency legal
			 advocacyA program that provides legal advocacy for victims of
			 elder abuse.
					(D)Job placement
			 assistanceA program that provides job placement assistance and
			 information on employment, training, or volunteer opportunities for victims of
			 elder abuse.
					(E)Bereavement
			 counselingA program that provides bereavement counseling for
			 families of victims of elder abuse.
					(F)Other
			 servicesA program that provides such other care, services, and
			 assistance as the entity considers appropriate for purposes of the pilot
			 program.
					(f)Technical
			 assistanceThe Director shall enter into contracts with private
			 entities with experience in elder abuse coordination to provide such technical
			 assistance to grantees under this section as the entity determines
			 appropriate.
			(g)Reports to
			 CongressNot later than 12 months after the commencement of the
			 Program, and every 6 months thereafter (before months beginning after the last
			 day of the Program), the entity shall submit to the Chairman and Ranking Member
			 of the Committee on the Judiciary of the House of Representatives, the Chairman
			 and Ranking Member of the Special Committee on Aging of the Senate, and the
			 Chairman and Ranking Member of other relevant committees with jurisdiction a
			 report on the progress of the Program. Each report for a period shall include
			 the following:
				(1)A
			 description and assessment of the implementation of the Program.
				(2)An assessment of
			 the effectiveness of the pilot program in providing care and services to
			 seniors, including a comparative assessment of effectiveness for each of the
			 locations designated under subsection (c)(3) for the Program.
				(3)An assessment of
			 the effectiveness of the coordination for programs described in subsection (e)
			 in contributing toward the effectiveness of the Program.
				(4)Such
			 recommendations as the entity considers appropriate for modifications of the
			 Program in order to better provide care and services to seniors.
				(h)DefinitionsFor
			 purposes of this section:
				(1)Elder
			 abuseThe term elder abuse means any type of
			 violence or abuse, whether mental or physical, inflicted upon an elderly
			 individual.
				(2)Elderly
			 individualThe term elderly individual means an
			 individual who is age 65 or older.
				(i)Authorization of
			 AppropriationsThere is authorized to be appropriated for the
			 Department of Justice to carry out this section $3,000,000 for each of the
			 fiscal years 2009 through 2011.
			
